DETAILED ACTION
Response to Arguments
Applicant’s arguments, see p.12-14, filed on 5 May 2022, with respect to 35 U.S.C. §103 rejection to Claim 1-20 have been fully considered but they are not persuasive.  However after interviewing with Applicant’s representative, Claims 1-20 are allowed after independent Claims 1/18/20 are amended through Examiner’s Amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anna Lloyd (Reg. No. 65,062) on 10 May 2022.
The application has been amended as follows: 

Claim 1. (Currently Amended) A method for generating a cartoon face image, performed by a computing device, the method comprising:
obtaining, by circuitry, a to-be-processed face image;
recognizing, by the circuitry, face feature information from the to-be-processed face image including coordinates of key location points;
separately obtaining, by the circuitry, each of different cartoon feature parts of a face in the to-be-processed face image according to the face feature information, the cartoon feature parts being obtained independently of facial contour information of the face in the to-be-processed face image, the cartoon feature parts including cartoon facial parts and another cartoon material other than the cartoon facial parts;
separately adjusting, by the circuitry, each of the cartoon facial parts by using an adjustment parameter corresponding to the respective cartoon facial part, the adjustment parameter corresponding to the respective cartoon facial part including at least one of an offset ratio or a scaling ratio based on one or more of the coordinates of the key location points of the face feature information from the to-be-processed face image and based on one or more coordinates of key location points of a preset standard face image, such that an offset ratio or a scaling ratio of a first cartoon facial part is different from an offset ratio or a scaling ratio of a second cartoon facial part with respect to standard cartoon facial feature parts corresponding respectively to the first cartoon facial part and the second cartoon facial part; and
combining, by the circuitry, the other cartoon material with the cartoon facial parts after adjustment to generate the cartoon face image,
wherein the scaling ratio is obtained according to a first ratio and a second ratio, the first ratio being a ratio of a first dimension of a first facial part in the to-be-processed face image to a second dimension of a second facial part in the to-be-processed face image and the second ratio being a ratio of the first dimension of the first facial part in the preset standard face image to the second dimension of the second facial part in the preset standard face image, and
wherein the offset ratio is a ratio of a first distance ratio of facial parts of the to-be-processed face image to a second distance ratio of the facial parts of the standard face image, the first distance ratio being a ratio of a distance between the facial parts in the to-be-processed face image to a width of a face shape of the to-be-processed face image and the second distance ratio being a ratio of a distance between the facial parts in the standard face image to a width of a face shape of the standard face image.

Claim 18. (Currently Amended) An apparatus for generating a cartoon face image, comprising:
circuitry configured to:
obtain a to-be-processed face image;
recognize face feature information from the to-be-processed image including coordinates of key location points;
separately obtain each of different cartoon feature parts of a face in the to-be-processed image according to the face feature information, the cartoon feature parts being obtained independently of facial contour information of the face in the to-be-processed face image, the cartoon feature parts including cartoon facial parts and another cartoon material other than the cartoon facial parts;
separately adjust each of the cartoon facial parts by using an adjustment parameter corresponding to the respective cartoon facial part, the adjustment parameter corresponding to the respective cartoon facial part including at least one of an offset ratio or a scaling ratio based on one or more of the coordinates of the key location points of the face feature information from the to-be-processed face image and based on one or more coordinates of key location points of a preset standard face image, such that an offset ratio or a scaling ratio of a first cartoon facial part is different from an offset ratio or a scaling ratio of a second cartoon facial part with respect to standard cartoon facial feature parts corresponding respectively to the first cartoon facial part and the second cartoon facial part; and
combine the other cartoon material with the adjusted cartoon facial parts to generate the cartoon face image,
wherein the scaling ratio is obtained according to a first ratio and a second ratio, the first ratio being a ratio of a first dimension of a first facial part in the to-be-processed face image to a second dimension of a second facial part in the to-be-processed face image and the second ratio being a ratio of the first dimension of the first facial part in the preset standard face image to the second dimension of the second facial part in the preset standard face image, and
wherein the offset ratio is a ratio of a first distance ratio of facial parts of the to-be-processed face image to a second distance ratio of the facial parts of the standard face image, the first distance ratio being a ratio of a distance between the facial parts in the to-be-processed face image to a width of a face shape of the to-be-processed face image and the second distance ratio being a ratio of a distance between the facial parts in the standard face image to a width of a face shape of the standard face image.

Claim 20. (Currently Amended) A non-transitory computer-readable medium storing computer-readable instructions thereon that, when executed by a processor, cause the processor to perform a method, comprising:
obtaining a to-be-processed face image;
recognizing face feature information from the to-be-processed face image including coordinates of key location points;
separately obtaining each of different cartoon feature parts of a face in the to-be-processed face image according to the face feature information, the cartoon feature parts being obtained independently of facial contour information of the face in the to-be-processed face image, the cartoon feature parts including cartoon facial parts and another cartoon material other than the cartoon facial parts;
separately adjusting each of the cartoon facial parts by using an adjustment parameter corresponding to the respective cartoon facial part, the adjustment parameter corresponding to the respective cartoon facial part including at least one of an offset ratio or a scaling ratio based on one or more of the coordinates of the key location points of the face feature information from the to-be-processed face image and based on one or more coordinates of key location points of a preset standard face image, such that an offset ratio or a scaling ratio of a first cartoon facial part is different from an offset ratio or a scaling ratio of a second cartoon facial part with respect to standard cartoon facial feature parts corresponding respectively to the first cartoon facial part and the second cartoon facial part; and
combining the other cartoon material with the cartoon facial parts after adjustment to generate a cartoon face image,
wherein the scaling ratio is obtained according to a first ratio and a second ratio, the first ratio being a ratio of a first dimension of a first facial part in the to-be-processed face image to a second dimension of a second facial part in the to-be-processed face image and the second ratio being a ratio of the first dimension of the first facial part in the preset standard face image to the second dimension of the second facial part in the preset standard face image, and
wherein the offset ratio is a ratio of a first distance ratio of facial parts of the to-be-processed face image to a second distance ratio of the facial parts of the standard face image, the first distance ratio being a ratio of a distance between the facial parts in the to-be-processed face image to a width of a face shape of the to-be-processed face image and the second distance ratio being a ratio of a distance between the facial parts in the standard face image to a width of a face shape of the standard face image.
	
	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of wherein the scaling ratio is obtained according to a first ratio and a second ratio, the first ratio being a ratio of a first dimension of a first facial part in the to-be-processed face image to a second dimension of a second facial part in the to-be-processed face image and the second ratio being a ratio of the first dimension of the first facial part in the preset standard face image to the second dimension of the second facial part in the preset standard face image, and wherein the offset ratio is a ratio of a first distance ratio of facial parts of the to-be-processed face image to a second distance ratio of the facial parts of the standard face image, the first distance ratio being a ratio of a distance between the facial parts in the to-be-processed face image to a width of a face shape of the to-be-processed face image and the second distance ratio being a ratio of a distance between the facial parts in the standard face image to a width of a face shape of the standard face image as claimed in independent claims 1/18/20.  The closest prior art, Nishimori et al. (US 2007/0223827 A1), discloses separately adjusting cartoon facial parts by using adjustment parameter corresponding to the respective cartoon facial part including scaling ratio and offset ratio.  However, prior arts fail to disclose the scaling/offset ratio is a ratio of a ratio of the to-be-processed image to a ratio of the reference image.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613